DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 and 17-20 in the reply filed on July 8th, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 recite the limitation "the determined relationship”.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, it is unclear whether the “non-glucose information” in line 11 is from the first time period or the second time period, rendering the claim indefinite.


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stivoric (US 20150282767 A1, cited by applicant).
	Regarding claim 1, Stivoric teaches a method comprising: 
receiving an estimated glucose concentration level of a patient from a continuous glucose monitoring (CGM) system for a first time period (Paragraph 0292:  “the data was obtained by Continuous Glucose Monitor (CGM) for a period of three days”); 
receiving non-glucose information relating to the patient for the first time period (Paragraph 0292:  “This study relates to an embodiment of the invention wherein food-intake information was utilized; therefore, a food log was maintained and used for developing the glucose estimation models”); 
(Paragraph 0293:  “In this embodiment, a food log data was utilized in model”); 
receiving non-glucose information relating to the patient for a second time period (Paragraph 0010:  “By combining signals from different sensors that themselves do not directly measure blood glucose signals but instead measures aspects of physiology that are related to blood glucose levels, the invention can obtain an accurate prediction of blood glucose levels without invasive measurements”:  this is after using data to create the glucose estimation models; therefore a second time period); 
determining diabetic information about the patient for the second time period based upon the determined relationship and the non-glucose information (Paragraph 0010:  “By combining signals from different sensors that themselves do not directly measure blood glucose signals but instead measures aspects of physiology that are related to blood glucose levels, the invention can obtain an accurate prediction of blood glucose levels without invasive measurements”); and 
electronically delivering a notification about the diabetic information (Claim 1:  processor programmed … to generate output comprising a prediction of the individual's blood glucose level).

Regarding claim 2, Stivoric teaches a method further comprising receiving a plurality of estimated glucose concentration levels from the first time period from the CGM system (Paragraph 0292:  “the data was obtained by Continuous Glucose Monitor (CGM) for a period of three days”), and wherein receiving the non-glucose information for the first time period comprises receiving at least one single-point glucose measurement taken during the first time period (Paragraph 0292:  “During the trial, finger stick readings for blood glucose levels were also obtained for 4-6 times per day”).

(Paragraph 0010:  “By combining signals from different sensors that themselves do not directly measure blood glucose signals but instead measures aspects of physiology that are related to blood glucose levels, the invention can obtain an accurate prediction of blood glucose levels without invasive measurements”:  uses model and physiological sensor data to predict instead of CGM).

Regarding claim 4, Stivoric teaches a system further comprising receiving second non- glucose information related to the patient (Paragraph 0273:  “In an embodiment, the sensor device described above may be utilized. In a preferred embodiment, such a sensor device would utilize data related to the heart”) for the first time period (Paragraph 0273:  “Heart rate, in conjunction with the other measures, enables the sensor device to more effectively assess stress, fatigue, and blood glucose levels”:  Can be used in tandem with other physiologic measures during the creation of glucose estimation model), 
wherein the second non-glucose information is different than the non-glucose information (Paragraph 0273:  “Heart rate”), and 
wherein the relationship is between the estimated glucose concentration level, the non-glucose information, and the second non-glucose information (Paragraph 0273:  “Heart rate, in conjunction with the other measures, enables the sensor device to more effectively assess stress, fatigue, and blood glucose levels”:  the glucose estimation model is used to calculate blood glucose levels so would need to use both non-glucose information).

Regarding claim 5, Stivoric teaches wherein the non-glucose information includes physiologic information about the patient (Paragraph 0273:  “In an embodiment, the sensor device described above may be utilized. In a preferred embodiment, such a sensor device would utilize data related to the heart”).

Regarding claim 6, Stivoric teaches wherein the physiologic information includes at least one of heart rate, respiration, oxygen concentration, skin tone, moisture content on the skin, activity, activity patterns, blood ketones, urine ketones, respiration, or acoustic information (Paragraph 0273:  “Heart rate, in conjunction with the other measures, enables the sensor device to more effectively assess stress, fatigue, and blood glucose levels”).

Regarding claim 7, Stivoric teaches wherein the non-glucose information includes location information (Paragraph 0082:  “Contextual parameters as used herein means parameters relating to the environment, surroundings and location of the individual”).

Regarding claim 8, Stivoric teaches wherein determining diabetic information includes determining an estimated glucose concentration level (Paragraph 0010:  “By combining signals from different sensors that themselves do not directly measure blood glucose signals but instead measures aspects of physiology that are related to blood glucose levels, the invention can obtain an accurate prediction of blood glucose levels without invasive measurements”).

Regarding claim 17, Stivoric teaches a computer-readable medium (Paragraph 0296:  “Embodiments of the present invention can include a computer readable medium, such as a computer readable storage medium”) comprising instructions thereon that, when executed by at least one processor, causes the at least one processor to perform operations comprising (Paragraph 0296:  “The computer readable storage medium can have stored instructions which can be used to program a computer to perform any of the features presented herein”): 
receiving an estimated glucose concentration level of a patient from a continuous glucose monitoring (CGM) system for a first time period (Paragraph 0292:  “the data was obtained by Continuous Glucose Monitor (CGM) for a period of three days”); 
receiving non-glucose information relating to the patient for the first time period(Paragraph 0292:  “This study relates to an embodiment of the invention wherein food-intake information was utilized; therefore, a food log was maintained and used for developing the glucose estimation models”);
determining a relationship between the estimated glucose concentration level and the non-glucose information (Paragraph 0293:  “In this embodiment, a food log data was utilized in model”);  
receiving non-glucose information relating to the patient for a second time period (Paragraph 0010:  “By combining signals from different sensors that themselves do not directly measure blood glucose signals but instead measures aspects of physiology that are related to blood glucose levels, the invention can obtain an accurate prediction of blood glucose levels without invasive measurements”:  this is after using data to create the glucose estimation models; therefore a second time period); 
determining diabetic information about the patient for the second time period based upon the determined relationship and the non-glucose information (Paragraph 0010:  “By combining signals from different sensors that themselves do not directly measure blood glucose signals but instead measures aspects of physiology that are related to blood glucose levels, the invention can obtain an accurate prediction of blood glucose levels without invasive measurements”); and 
electronically delivering a notification about the diabetic information (Claim 1:  processor programmed … to generate output comprising a prediction of the individual's blood glucose level).

Regarding claim 18, Stivoric teaches wherein the operations further comprise receiving a plurality of estimated glucose concentration levels from the first time period from the CGM system (Paragraph 0292:  “the data was obtained by Continuous Glucose Monitor (CGM) for a period of three days”), and 
wherein receiving the non-glucose information for the first time period comprises receiving at least one single-point glucose measurement taken during the first time period (Paragraph 0292:  “During the trial, finger stick readings for blood glucose levels were also obtained for 4-6 times per day”). 

Regarding claim 20, Stivoric teaches a computer-readable medium further comprising receiving second non- glucose information related to the patient (Paragraph 0273:  “In an embodiment, the sensor device described above may be utilized. In a preferred embodiment, such a sensor device would utilize data related to the heart”) for the first time period (Paragraph 0273:  “Heart rate, in conjunction with the other measures, enables the sensor device to more effectively assess stress, fatigue, and blood glucose levels”:  Can be used in tandem with other physiologic measures during the creation of glucose estimation model), 
wherein the second non-glucose information is different than the non-glucose information (Paragraph 0273:  “Heart rate”), and 
wherein the relationship is between the estimated glucose concentration level, the non-glucose information, and the second non-glucose information (Paragraph 0273:  “Heart rate, in conjunction with the other measures, enables the sensor device to more effectively assess stress, fatigue, and blood glucose levels”:  the glucose estimation model is used to calculate blood glucose levels so would need to use both non-glucose information).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stivoric and Steffen (US 20170372017 A1).
Regarding claim 9, Stivoric fails to teach wherein determining diabetic information includes determining an estimate of an amount or percentage of time that a glucose concentration level was in range during a specified time period.
Steffen teaches wherein determining diabetic information includes determining an estimate of an amount or percentage of time that a glucose concentration level was in range during a specified time period (Paragraph 0070:  “One type of trend reporting for the system is to display the percentage of above target range data, below target range data, or inside of target range data for a specific type ID of data”).  It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify the determining of diabetic information of Stivoric to include the percentage of time within a glucose range of Steffen, because it is important to communicating trends with a patient’s blood glucose levels for treatment (Paragraph 0070 of Steffen).

Regarding claim 19, Stivoric fails to teach the operations further comprising: determining guidance based at least in part on the diabetic information; and displaying the guidance at a user interface. 
(Paragraph 0014:  “guide them through exercise activities which keep said biomarkers within optimal ranges to produce ideal outcomes”); and 
displaying the guidance at a user interface (Paragraph 0024:  “Computing device 110 may be fixed or mobile and provides a system display in the form of a digital portal 102”).  It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify the operations of Stivoric to include the guidance of Steffen, because it helps the patients to have safe and effective treatment (Paragraph 0024 of Steffen).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/PATRICK FERNANDES/Primary Examiner, Art Unit 3791